Title: To Alexander Hamilton from Washington Morton, 23 July 1799
From: Morton, Washington
To: Hamilton, Alexander


          
            Sir,
            New York July 23. 1799—
          
          Returning from Philadelphia this morning I found your Note Enclosing Captain McClellans account—The Court sat Twenty Three days in the whole during which time I beleive Capt. McClellan attended.
          As to the other particulars of his account, I can say nothing.
          I have the honor to be with great Respect Your Obed Servt.
          
            Washington Morton
            Acting Judge Adv.
          
          Major General Hamilton—
        